104 F.3d 364
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.UNITED STATES of America, Appellee,v.Gerald Adolphus WROTEN, Appellant.
No. 96-2410.
United States Court of Appeals, Eighth Circuit.
Submitted Dec. 10, 1996.Filed Dec. 13, 1996.

Before FAGG, FLOYD R. GIBSON, and LOKEN, Circuit Judges.
PER CURIAM.


1
Having reviewed the record and the parties' briefs, we reject Wroten's contention that the district court improperly assessed a two-level enhancement for obstruction of justice.  The district court's sentence was correct and further discussion is not warranted.  We affirm.  See 8th Cir.  R. 47B.